t c summary opinion united_states tax_court gary patrick johnson petitioner v commissioner of internal revenue respondent docket no 26957-15s filed date gary patrick johnson pro_se christina d white and lewis a booth ii for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue monetary amounts are rounded to the nearest dollar reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2013 federal_income_tax the deficiency is attributable entirely to the imposition of the sec_55 alternative_minimum_tax amt taking into account the income and deductions shown on petitioner’ sec_2013 federal_income_tax return return it is clear that he is liable for the amt he now argues however that he overstated the income reported on his return according to petitioner not only is he not liable for an amt but he is due a refund the issue for our decision is whether petitioner overstated the income reported on the return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in texas in petitioner was employed as an insurance adjuster for pilot catastrophe services inc pilot as reported on a form_w-2 wage and tax statement issued to petitioner by pilot his wages from pilot for that year amounted to dollar_figure which included a total of dollar_figure for per_diem travel allowances for lodging meals and incidental_expenses he paid_or_incurred in connection with his employment per_diem allowances petitioner’s return which he prepared was filed on date as relevant here the return includes the following items the wage income shown on the above-referenced form_w-2 a personal_exemption deduction a dependency_exemption deduction a dollar_figure itemized_deduction for state and local real_property tax and a dollar_figure miscellaneous itemized_deduction for unreimbursed employee business_expenses after the application of the limitation prescribed in sec_67 petitioner’s return does not include a form_6251 alternative minimum tax--individuals and the income_tax_liability reported on petitioner’s return does not include the amt in the notice and as noted respondent determined a dollar_figure deficiency in petitioner’ sec_2013 federal_income_tax attributable entirely to the imposition of the amt discussion other than to note that sec_55 imposes an amt defined as the excess if any of the tentative_minimum_tax over the regular_tax we need not burden this opinion with a discussion explaining how the amt works or whether respondent properly computed the amount of the amt here in dispute petitioner does not claim that the items as reported on his return do not give rise to an amt or raise a credible challenge to the manner in which respondent has computed it instead petitioner argues that pilot should not have treated the per_diem allowances as includable in his taxable_income in support of his position petitioner submitted a revised return the income shown on the revised return does not include the portion of his wages from pilot attributable to the per_diem allowances not surprisingly the reduction in petitioner’s tentative_minimum_tax and regular_tax as shown on the revised return eliminates the deficiency here in dispute as it turns out petitioner’ sec_2013 federal_income_tax liability depends upon whether the per_diem allowances are includable in his income are the per_diem allowances includable in petitioner’s income the treatment of payments received by an employee subject_to the employer’s employee_business_expense reimbursement plan depends upon whether the plan is an accountable_plan or a nonaccountable_plan if the expenses are reimbursed by the employer pursuant to an accountable_plan then the reimbursed amount is excluded from gross_income and is not considered wages or other 2petitioner suggests that miscellaneous_itemized_deductions should not be excluded from the computation of a taxpayer’s tentative minimum taxable_income but his suggestion is entirely inconsistent with the express statutory scheme and is rejected without further comment see sec_56 sec_67 compensation sec_1_62-2 income_tax regs but if the reimbursement is not made under an accountable_plan then the amount of the reimbursement is treated as wages and is includable in the employee’s gross_income sec_1 c income_tax regs to qualify as an accountable_plan the plan must have a business connection require substantiation of expenses and require the return of amounts exceeding expenses_incurred sec_1_62-2 e and f income_tax regs it would appear from what has been presented that petitioner was entitled to the per_diem allowances regardless of whether he paid_or_incurred any qualifying expense relating to the allowances or whether he could substantiate that expense consequently the per_diem allowances were not paid to petitioner pursuant to an accountable_plan it follows that the per_diem allowances are properly includable and were in fact included in petitioner’ sec_2013 income our conclusion on this point of course is supported by the fact that pilot obviously considered the reimbursement plan a nonaccountable_plan as the company treated the reimbursements as wages petitioner’s claim that the per_diem allowances should not have been included in hi sec_2013 income is rejected otherwise respondent’s computation of the amt here in dispute properly excludes the employee_business_expense deduction and other deductions claimed and allowed on petitioner’ sec_2013 return that being so petitioner’ sec_2013 federal_income_tax liability includes the amt and respondent’s determination to that effect is sustained to reflect the foregoing decision will be entered for respondent
